Title: From George Ic to James Madison, 9 February 1809
From: Ic, George
To: Madison, James,Jefferson, Thomas



the 9th. day of the Second month February 9 1809.

If you may please to look over these lines, thinking of their Merit.
In the year 1766 or when I was about fourteen years of age, when I was looking for fishworms, for Angle fishing, the foundation of my Since Experience, toke place in my Understanding, with such a demonstration that it was left without any Doubt.  I can give my reasons for it.  Near 20 years ago, I tried it with potatoes.  It agreed with my idea.  The aple Seeds, after laying out all winter, would, admirably grow the next Sumer.  The root was of early large groth.  When gathering them the would ring uncomonly.  I thought, in consequence of their tender sound groth.  We have had two Sorts of them more than 20 year ago, & last Sumer we had as good ones as usual, without aduterateing.  I have seen in Harford County in Maryland Haverdagras Havre de Grace to Baltimore, & in a Number of Counties from or between Partomack to Jameses River there Seem’d to me, a great Quantity of Deadly waste Land, that has been of delghtfull tillage, that might be animated yea brought to a renew’d Usefullness, in every desired production natural to the Climate, & Soil formerly.  About Winchester Bigcapon & the south branch Morfield Fortpleasant &.c. Some of the Richest Soil originally; Some of it has lost its Surface, that various kinds of Groths adulterate.  Ashured I am the might be Vivified So as to produce Fairer wholsomer produce than ever the have any season past, with Beautifull Straw, of Wheat Rie Spelts oats Barly Buckwheat .  This last Season of Summer I had two rapped groths of red clover on a bank of a little run of water.  On the opposite bank I had timothy.  When I mowed the timothy the seacond crop of the clover was ready to cut.  I really am of opinion there was as great a weight of the timothy hay, according to the ground, as of both crops of clover. I have know doubt but that every Usfull or Desireable groth natural to our Clime may be envigorated, to materially exceed any Groths of Culture on the Virgin Surface wonderfull in Gardening.  As to hemp, our for duration may exceed Rusia.  As to flax our Country may exceed Hibernia, for Strength duration & fineness.  Had we Such emplements and artists we might exceed in fine linens & c.
I may truly Say, that, I never observed the Frost to rais up, So as to heave the roots of grain or grass after my Vivifying operations, which I did not expect untill my recollecting that the winter frosts used to have an uncomon effect that way on Some of the ground where this animation had be made.
In goodwill I hope you to excuse my unpollished Statement & address, not being used to it much, tho I hope to retain a goodwill to the advanages of our Country, & that its highest Leading men may be meritoriously Renowned.

George Ic.


N. B.  I have tried tobacco, and Cotton, with as good Success as any other Groths.  We have had Sueing thread made of cotton of our own raising Stronger than the comon flax thread from the west side of the Allegani mountains, to look at not inferior to the West indies.

